Case: 21-2069    Document: 37     Page: 1   Filed: 07/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 TALEXMEDICAL, LLC,
                      Appellant

                             v.

         BECON MEDICAL LIMITED, HENRY
            STEPHENSON BYRD, M.D.,
                  Cross-Appellants
               ______________________

       2021-2069, 2021-2071, 2021-2109, 2021-2110
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2020-
 00028, IPR2020-00030.
                  ______________________

                  Decided: July 22, 2022
                  ______________________

     ARTHUR ROBERT WEAVER, The Brickell IP Group,
 PLLC, Miami, FL, argued for appellant. Also represented
 by RICHARD GUERRA, JAVIER SOBRADO.

    DAVID BOGDAN CUPAR, McDonald Hopkins LLC, Cleve-
 land, OH, argued for cross-appellants. Also represented by
 MATTHEW JOHN CAVANAGH; ERIN RACHAEL CONWAY,
 NICHOLAS A. KURK, Chicago, IL.
                 ______________________
Case: 21-2069    Document: 37      Page: 2    Filed: 07/22/2022




 2              TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED




     Before LOURIE, SCHALL, and REYNA, Circuit Judges.
     LOURIE, Circuit Judge.
     TalexMedical, LLC appeals from two decisions of the
 U.S. Patent and Trademark Office Patent Trial and Appeal
 Board (the “Board”) holding that claims 4–7 of U.S. Patent
 8,167,942 (the “’942 patent”) and claim 16 of U.S. Patent
 8,853,277 (the “’277 patent”) are not unpatentable as obvi-
 ous. See TalexMedical, LLC v. Becon Med. Ltd., IPR2020-
 00028, 2021 WL 1433251 (P.T.A.B. Apr. 15, 2021) (“’942
 Decision”) and TalexMedical, LLC v. Becon Med. Ltd.,
 IPR2020-00030, 2021 WL 1433255 (P.T.A.B. Apr. 15, 2021)
 (“’277 Decision”). 1 Becon Medical Limited and Henry Ste-
 phenson Byrd (collectively, “Becon”) cross-appeal from the
 Board’s decisions holding that claims 1–3 and 9 of the ’942
 patent and claims 1–2 and 9–10 of the ’277 patent would
 have been obvious over prior art. See id.
     For the reasons provided below, we affirm the judgment
 of invalidity for claims 1–3 and 9 of the ’942 patent and
 claims 1–2 and 9–10 of the ’277 patent. We also affirm the
 judgment of no invalidity for claim 4 of the ’942 patent and
 claim 16 of the ’277 patent. We finally hold that the Board
 erred in its construction of the “reversibly engage” claim
 limitation, vacate the judgment of no invalidity for
 claims 5–7 of the ’942 patent, and remand for further pro-
 ceedings consistent with this opinion.




     1   Because the ’942 Decision and the ’277 Decision ad-
 dress overlapping issues, all citations are to the ’942 Deci-
 sion unless otherwise noted.
Case: 21-2069     Document: 37      Page: 3     Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED                  3



                         BACKGROUND
     Becon owns the ’942 and ’277 patents, which describe
 “correcting misshaped ears using a molding device.” 2 ’942
 patent at Abstract. A molding device includes one or more
 braces and a scaphal mold. Id. Talex’s annotated version
 of Figure 1 of the ’942 patent, below, depicts the relevant
 portions of an ear. See ’942 Decision, 2021 WL 1433251, at
 *1.




     The molding device interacts with the helix and the hel-
 ical rim “to maintain a substantially correct anatomical
 shape of the helix and the helical rim,” ’942 patent at Ab-
 stract, or “the scaphal area of the ear,” id. at col. 2 l. 67–
 col. 3 l. 2; see also id. at col. 6 ll. 37–41 (“the scaphal area


     2    Because the ’942 and ’277 patents share a substan-
 tially similar specification, all citations are to the ’942 pa-
 tent unless otherwise noted. See ’942 Decision, 2021 WL
 1433251, at *1.
Case: 21-2069     Document: 37     Page: 4    Filed: 07/22/2022




 4              TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 12”). As shown in Figure 5, below, a molding device “is gen-
 erally a semi-cylindrical extension from legs (or braces) 51
 and 52 having rounded edges.” Id. at col. 6 ll. 37–41.
 “[T]he inner curvature of the scaphal mold 55 facing the
 legs 51 and 52 cooperates with inner surface of legs 51 and
 52 to form a space therewith configured to mold the helix
 and helical rim during their growth while in the ear mold-
 ing device, such that the growth of the helix and helical rim
 conforms to a curvature defined by the space between the
 scaphal mold and the legs.” Id. at col. 6 ll. 41–47.




    The ’942 patent claims a molding device for a human
 ear. Claim 1, the only independent claim at issue on ap-
 peal, recites:
     1. A molding device for a human ear, wherein the
     ear includes an antihelix, a superior limb of the tri-
     angular fossa, a helix, a helical rim, a base, a con-
     cha, and a scaphal area, the molding device
     comprising:
         one or more braces; and
Case: 21-2069      Document: 37      Page: 5     Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED                   5



         a scaphal mold supported by the one or
         more braces, wherein the one or more
         braces and the scaphal mold are con-
         structed to retain the helix and helical rim
         within a space defined between the one or
         more braces and the scaphal mold, and fur-
         ther constructed to maintain a substan-
         tially correct anatomical shape of the helix
         and the helical rim, wherein the scaphal
         mold and one or more braces are con-
         structed to mold the helix and helical rim
         during their growth such that the growth
         of the helix and helical rim conforms to the
         space between the scaphal mold and the
         one or more braces.
 Id. at col. 10 ll. 19–34.
     Claim 4 further requires that “a foot member positioned
 at an end of the brace distal to the scaphal mold” “includes
 a broad flat surface adapted for securing the ear molding
 device to a first surface.” Id. at col. 10 ll. 35–39; col. 10 ll.
 43–45. Claims 5–7 recite that the “one or more braces in-
 cludes a vertical support surface constructed to reversibly
 engage a second surface” and/or “a horizontal support sur-
 face constructed to reversibly engage a third surface.” Id.
 at col. 10 ll. 43–55.
     The ’277 patent claims a molding system for a human
 ear. The system includes a molding device and a cradle.
 The cradle includes a base section and a cover. ’277 patent,
 col. 2 ll. 21–22. The molding device is configured to be po-
 sitioned within the compartment defined by the cradle base
 and cover. See id. at col. 5 ll. 10–12; fig. 2. Claim 1, the
 only independent claim at issue on appeal, recites:
     1. A molding system for a human ear, wherein the
     ear includes an antihelix, a superior limb of the tri-
     angular fossa, a helix, a helical rim, a base, a
Case: 21-2069      Document: 37    Page: 6     Filed: 07/22/2022




 6                TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



     concha, and a scaphal area, the molding system
     comprising:
         a cradle comprising:
              a base section defining an opening
              dimensioned to accommodate the
              passage of the ear through the
              opening, the base section including
              a posterior surface and an anterior
              surface;
              a cover releasably engageable with
              the base section, wherein the cover,
              when engaged with the base sec-
              tion, defines a compartment be-
              tween an inner surface of the cover
              and an inner surface of the base
              section; and
         an ear molding device comprising:
              one or more braces; and
              a scaphal mold supported by the
              one or more braces, wherein the
              one or more braces and the scaphal
              mold are adapted to retain the he-
              lix and helical rim within a space
              defined between the one or more
              braces and the scaphal mold, and to
              maintain a substantially correct
              anatomical shape of the helix and
              the helical rim.
 Id. at col. 10 ll. 28–49.
    Claim 9 of the ’942 patent and claim 16 of the ’277 pa-
 tent further require that the “scaphal mold includes a gen-
 erally arc-shaped semi-cylindrical extension from the one
 or more braces having rounded edges.” Id. at col. 12 ll. 12–
 16; ’942 patent, col. 10 ll. 59–63.
Case: 21-2069    Document: 37      Page: 7    Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED               7



     Talex petitioned for inter partes review of claims 1–7
 and 9 of the ’942 patent and claims 1–2, 9–10, and 16 of the
 ’277 patent. J.A. 544; J.A. 1065. Talex asserted that each
 of the challenged claims would have been obvious over a
 combination of prior art references including Dancey,3
 Gault, 4 and Yotsuyanagi. 5 J.A. 544; J.A. 1065. After the
 petition was instituted, Becon filed a contingent motion to
 amend the ’277 patent to add substitute claims 18–34 in
 the event the Board found original claims 1–17 unpatent-
 able. J.A. 1261. The proposed substitute claims modified
 the claims to further specify that “the scaphal mold and one
 or more braces are constructed to mold the helix and helical
 rim during their growth such that the growth of the helix
 and helical rim conforms to the space between the scaphal
 mold and the one or more braces.” J.A. 1285. Talex op-
 posed Becon’s motion to amend the claims and advanced
 similar obviousness arguments for the substitute claims.
 J.A. 1315.
     Dancey discloses an acrylic ear splint for non-surgical
 treatment of cryptotia, a congenital deformity of the ear.
 Dancey’s device is a two-part pressure splint that is custom
 made to fit an ear and move the upper portion of the ear
 into an anatomically correct position. See ’942 Decision,
 2021 WL 1433251, at *6 (citing J.A. 1818–19). Gault dis-
 closes an ear splint with a wire core enclosed in a cover.
 See id. (citing J.A. 1978, 1980). Yotsuyanagi discloses ther-
 moplastic splints that conform to the outside of an ear to



     3   Anne Dancey, et al., Acrylic Ear Splints for Treat-
 ment of Cryptotia, 115 Plastic and Reconstructive Surgery
 2150–52 (2005).
     4   David Thomas Gault, GB 2304579 A, published
 Mar. 26, 1997.
     5   Takatoshi Yotsuyanagi, et al., Cryptotia Correction
 Using Thermoplastic Splint, 36 Plastic Surgery 1037–42
 (1993).
Case: 21-2069    Document: 37     Page: 8    Filed: 07/22/2022




 8              TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 treat cryptotia. See id. at *15–16 (citing J.A. 1953, 1958–
 59).
     Regarding the ’942 patent, the Board held that
 claims 1–3 and 9 would have been obvious over Dancey and
 Gault and that claim 1 would have also been obvious over
 Yotsuyanagi and Gault. Id. at *20. Regarding the ’277 pa-
 tent, the Board held that claims 1–2 and 9–10 would have
 been obvious over two combinations of prior art, both com-
 binations including Yotsuyanagi and Gault, but not
 Dancey. ’277 Decision, 2021 WL 1433255, at *25–26. The
 Board also held that Talex failed to show that claims 4–7
 of the ’942 patent and claim 16 of the ’277 patent would
 have been obvious.
     Several additional aspects of the Board’s decisions are
 particularly relevant to the parties’ arguments on appeal.
 First, the Board declined Becon’s request to construe
 “mold” and “molding device” to require reshaping an ear.
 The Board construed “scaphal mold” to mean “mold at the
 end of the one or more braces that is positionable in the
 scaphal area.” ’942 Decision, 2021 WL 1433251, at *3–5.
 The Board then found that Dancey and Yotsuyanagi each
 independently disclose an ear molding device as recited in
 the ’942 patent claims and the ’277 patent claims, respec-
 tively. Id. at *7; ’277 Decision, 2021 WL 1433255, at *8.
 Next, the Board found that Dancey, but not Yotsuyanagi,
 discloses the “semi-cylindrical extension” limitation. ’942
 Decision, 2021 WL 1433251, at *11; ’277 Decision, 2021 WL
 1433255, at *9. The Board then found that Talex failed to
 show that Dancey’s foot member includes a “broad flat sur-
 face.” ’942 Decision, 2021 WL 1433251, at *11. Addition-
 ally, the Board construed the “reversibly engage”
 limitation to mean “to engage a surface on a reverse side
 facing away from the ear.” Id. at *12. Applying its con-
 struction, the Board found that Dancey fails to disclose
 that limitation. Id.
Case: 21-2069      Document: 37      Page: 9     Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED                   9



     Furthermore, the Board concluded that Becon failed to
 establish that it was entitled to a nexus between secondary
 considerations and the asserted claims, or a presumption
 of a nexus, for any of the challenged claims. The Board
 explained that “[Becon’s] briefing and cited evidence lack
 sufficient specificity.” Id. at *14–15. The Board also deter-
 mined that, even if Becon had established a nexus, the
 Board would have found the strength of the obviousness
 allegations greater than the indicia of nonobviousness (e.g.,
 copying and industry praise). Id.
    Finally, the Board denied Becon’s motion to amend the
 ’277 patent claims. ’277 Decision, 2021 WL 1433255, at
 *16. The Board determined that, even under Becon’s inter-
 pretation of the meaning of the substitute claims, Talex
 proved that Becon’s substitute claims would have been ob-
 vious. Id. at *22.
    Talex appealed, and Becon cross-appealed. We have ju-
 risdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
 view the Board’s factual findings underlying those deter-
 minations for substantial evidence, In re Gartside, 203 F.3d
 1305, 1316 (Fed. Cir. 2000). A finding is supported by sub-
 stantial evidence if a reasonable mind might accept the ev-
 idence as adequate to support the finding. Consol. Edison
 Co. v. NLRB, 305 U.S. 197, 229 (1938).
     Obviousness is a question of law that “lends itself to
 several basic factual inquiries,” including the scope and
 content of the prior art, the level of ordinary skill in the art,
 differences between the prior art and the claimed inven-
 tion, and any relevant secondary considerations. Graham
 v. John Deere Co., 383 U.S. 1, 17–18 (1966) (citing Great
 Atl. & Pac. Tea Co. v. Supermarket Equip. Corp., 340 U.S.
 147, 155 (1950)). “What the prior art teaches, whether a
Case: 21-2069    Document: 37      Page: 10    Filed: 07/22/2022




 10              TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 person of ordinary skill in the art would have been moti-
 vated to combine references, and whether a reference
 teaches away from the claimed invention are questions of
 fact.” Meiresonne v. Google, Inc., 849 F.3d 1379, 1382 (Fed.
 Cir. 2017) (first citing Apple Inc. v. Samsung Elecs. Co., 839
 F.3d 1034, 1047–48 (Fed. Cir. 2016) (en banc), then citing
 In re Mouttet, 686 F.3d 1322, 1330 (Fed. Cir. 2012)).
                     A. Talex’s Appeal
      Talex raises three arguments on appeal. Specifically,
 Talex argues that (1) the Board’s finding that Yotsuyanagi
 fails to disclose the “semi-cylindrical extension” limitation
 was unsupported by substantial evidence, (2) the Board’s
 finding that Dancey fails to disclose the “broad flat surface”
 limitation was unsupported by substantial evidence, and
 (3) the Board erred in construing the “reversibly engage”
 limitation. We address each argument in turn.
                I. Semi-Cylindrical Extension
     Claim 16 of the ’277 patent requires that the “scaphal
 mold includes a generally arc-shaped semi-cylindrical ex-
 tension.” The Board determined that Talex failed to show
 that the portion of Yotsuyanagi’s device characterized as
 the “scaphal mold” is the portion that includes the claimed
 extension.
      As noted above, what prior art teaches presents a ques-
 tion of fact that is reviewed for substantial evidence. See,
 e.g., In re Warsaw Orthopedic, Inc., 832 F.3d 1327, 1332
 (Fed. Cir. 2016). Talex argues that it demonstrated that
 Yotsuyanagi discloses the “semi-cylindrical extension” lim-
 itation. Talex accuses the Board of failing to consider an
 annotated version of Yotsuyanagi’s figure 6, in which Talex
 allegedly identified a “semi-cylindrical extension” as part
 of Yotsuyanagi’s scaphal mold. Becon counters that the
 Board correctly found that what Talex identified as the
 “semi-circular extension” overlaps with portions of the
 same structure that Talex relied on as the brace. Becon
Case: 21-2069    Document: 37     Page: 11      Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED               11



 also notes that Talex declined to clarify its argument in its
 reply before the Board.
     We agree with Becon that the Board’s determination
 was supported by substantial evidence. Some of Talex’s
 annotated figures indeed identified an extension as part of
 Yotsuyanagi’s brace. In view of Talex’s conflicting annota-
 tions, the Board could not discern whether any portion of
 Yotsuyanagi’s device identified as the claimed extension is
 part of the scaphal mold, and if so, whether any such por-
 tion can be considered semi-cylindrical. Talex did not use
 the opportunity to address its confusing annotations in its
 reply before the Board.
      We disagree with Talex that the Board failed to con-
 sider Talex’s annotated version of Yotsuyanagi’s figure 6.
 As Becon points out, the Board cited this figure and the
 portions of Talex’s expert’s declaration that discuss the an-
 notated version. See ’277 Decision, 2021 WL 1433255, at
 *9 (citing J.A. 1953–54 (Yotsuyanagi’s “Figs. 2–4, 6, 9”);
 J.A. 1908–09 (Talex’s expert’s declaration at ¶¶ 158–60)).
 In the declaration, an annotated version of “Figure 6” is in-
 correctly labeled as “Figure 3.” See J.A. 1088 (displaying a
 correctly labeled version of annotated figure 6 in Talex’s
 petition); see also J.A. 1953 (displaying the original ver-
 sions of figures 3 and 6 in Yotsuyanagi). The Board did not
 fail to consider Talex’s annotated version of figure 6 merely
 because this figure was mislabeled as figure 3 in Talex’s
 expert’s declaration. Furthermore, Talex’s annotated ver-
 sion of figure 6 does not correct the inconsistencies in its
 argument concerning the “semi-cylindrical extension” lim-
 itation.
     We therefore affirm the portion of the Board’s decision
 holding that Talex failed to prove by a preponderance of the
 evidence that all of the limitations of claim 16 of the
 ’277 patent are disclosed by the cited prior art.
Case: 21-2069    Document: 37      Page: 12     Filed: 07/22/2022




 12              TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



                    II. Broad Flat Surface
      Talex next argues that it demonstrated that Dancey
 discloses a foot with a “broad flat surface,” as required by
 claim 4 of the ’942 patent. Talex explains that Dancey’s
 foot is designed to press against a patient’s skin for at least
 a year, so a person of ordinary skill in the art would under-
 stand that the bottom of Dancey’s foot would necessarily be
 broad and flat to avoid injury. Becon counters that the
 Board correctly found that Talex failed to show that the
 portion of Dancey’s foot adjacent to the patient’s head is
 broad or flat. Instead, as the Board found, Dancey’s foot
 appears thin rather than broad and curved rather than
 flat.
      We agree with Becon that the Board’s determination
 was supported by substantial evidence. The Board consid-
 ered Talex’s argument and expert testimony but found it
 unpersuasive. See ’942 Decision, 2021 WL 1433251, at *11
 (citing J.A. 1876–77 (Talex’s expert’s declaration at ¶¶ 77–
 79)). Becon provided opposing expert testimony on this is-
 sue. See J.A. 3404–06 (Khosla’s expert declaration at
 ¶¶ 200–03); see also J.A. 3611–13 (Daniali’s expert decla-
 ration at ¶¶ 201–04). Although the Board did not cite those
 sections of Becon’s declarations with reference to its deter-
 mination regarding the “broad flat surface” limitation, the
 Board cited Becon’s Patent Owner Response, which ex-
 pressly relied on these declarations in opposition to Talex’s
 argument. See ’942 Decision, 2021 WL 1433251, at *11 (cit-
 ing J.A. 734). Furthermore, “this court has said on multi-
 ple occasions that failure to explicitly discuss every issue
 or every piece of evidence does not alone establish that the
 tribunal did not consider it.” Novartis AG v. Torrent
 Pharms. Ltd., 853 F.3d 1316, 1328 (Fed. Cir. 2017) (cita-
 tions omitted).
     We therefore affirm the portion of the Board’s decision
 holding that Talex failed to prove by a preponderance of the
 evidence that the structure it identifies as the foot member
Case: 21-2069    Document: 37      Page: 13     Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED               13



 includes a “broad flat surface,” as required by claim 4 of the
 ’942 patent.
                   III. Reversibly Engage
     Talex argues that the Board erred in construing the
 “reversibly engage” limitation in claims 5–7 of the ’942 pa-
 tent to mean “to engage a surface on a reverse side facing
 away from the ear.” See ’942 Decision, 2021 WL 1433251,
 at *6.
     A claim term is generally given its plain and ordinary
 meaning as understood by a skilled artisan. See Phillips v.
 AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc).
 “We depart from the plain and ordinary meaning of claim
 terms based on the specification in only two instances: lex-
 icography and disavowal.” Hill-Rom Servs., Inc. v. Stryker
 Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014) (citing Thorner
 v. Sony Computer Ent. Am. LLC, 669 F.3d 1362, 1365 (Fed.
 Cir. 2012)). “To act as its own lexicographer, a patentee
 must clearly set forth a definition of the disputed claim
 term other than its plain and ordinary meaning and must
 clearly express an intent to redefine the term.” Id. (inter-
 nal quotation marks omitted). Embodiments cannot limit
 the scope of the claims absent the patentee’s “words or ex-
 pressions of manifest exclusion or restriction.” Id. at 1372
 (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d
 898, 906 (Fed. Cir. 2004)). We review claim construction
 de novo except for subsidiary factual findings based on ex-
 trinsic evidence, which we review for substantial evidence.
 Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–
 33 (2015).
     Talex asserts that the proper meaning of the “reversi-
 bly engage” limitation is “to simply engage, or contact, to
 stabilize the device.” Appellant’s Opening Br. 31. Talex
 contends that the Board’s adopted construction is incon-
 sistent with the ’942 patent’s specification and adds unnec-
 essary structural limitations concerning a surface’s
 orientation relative to a patient’s ear. Becon counters by
Case: 21-2069    Document: 37     Page: 14    Filed: 07/22/2022




 14             TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 pointing to embodiments in the ’942 patent’s specification
 that are covered by claims 5–7 when using the construction
 of the “reversibly engage” limitation adopted by the Board.
 Becon also argues that Talex’s proposed construction im-
 permissibly reads the term “reversibly” out of the claims.
     We agree with Talex that the Board erred in adopting
 Becon’s proposal when construing the “reversibly engage”
 limitation, but we do not adopt Talex’s proposed construc-
 tion. The Board correctly determined that “[Talex’s] pro-
 posal fails to provide meaning to the term ‘reversibly’ by
 encompassing any engagement that stabilizes the device,
 which could include any engagement or contact with any
 other surface.” See ’942 Decision, 2021 WL 1433251, at *6.
 The Board agreed with Becon’s proposed construction be-
 cause “it more accurately tracks the claim language and
 specification.” See id. By focusing solely on which of the
 parties’ two proposed constructions “more clearly captures
 this form of engagement, and gives meaning to the term
 ‘reversibly,’” the Board failed to consider the possibility
 that both constructions are inconsistent with the intrinsic
 evidence. See id.
      Neither Talex nor Becon offered the Board a plausible
 construction of the “reversibly engage” limitation. Alt-
 hough Talex now correctly asserts that “the specification
 considers ‘reversibly engage’ to be interchangeable ‘con-
 tact,’” Appellant’s Opening Br. 31, Talex failed to propose a
 sufficiently narrow construction to the Board. This strate-
 gic choice led the Board down the wrong path.
     The Board’s construction improperly narrowed the
 scope of the claims by importing a directional limitation
 based on embodiments described in the specification. Ab-
 sent limiting language, we do not import aspects from the
 written description into the claims. See Hill-Rom, 755 F.3d
 at 1372–73; see also Phillips, 415 F.3d at 1323 (“[A]lthough
 the specification often describes very specific embodiments
 of the invention, we have repeatedly warned against
Case: 21-2069    Document: 37     Page: 15      Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED                15



 confining the claims to those embodiments.”). The Board
 did not rely on any limiting language from the intrinsic ev-
 idence in restricting a claimed surface’s orientation rela-
 tive to an ear. Becon did not point to any evidence of
 disclaimer but instead merely argued that the claims, as
 construed, cover embodiments described in the specifica-
 tion.
     The Board considered the following portions of the ’942
 patent’s specification while evaluating the meaning of the
 “reversibly engage” limitation. See ’942 Decision, 2021 WL
 1433251, at *6.
     Horizontal support 63 and 64 have an outer surface
     that is configured to be contacted by the cradle
     cover 22 when the cover is engaged with the cradle
     base 21. The horizontal supports 63 and 64 can re-
     versibly engage or contact the cover when
     the cover is engaged with the cradle base, and
     when the cover is removed from the cradle base the
     horizontal support structures disengage from the
     cover.
 ’942 patent, col. 7 ll. 57–63 (emphases added).
     As discussed above, ear molding device 29 can also
     contact the cradle wall 34, if desired. Vertical sup-
     ports 65 and 66 have an outer surface that is con-
     figured to be contacted by the cradle wall 34. When
     the outer surfaces of vertical supports 65 and 66
     are placed in contact with the cradle wall 34, ad-
     hesive strip 35 can be used to adhere the sur-
     faces 65 and 66 to the cradle wall 34, with or
     without the use of shims depending on the size of
     the ear being corrected.
 Id. at col. 8 ll. 6–13 (emphasis added).
     Consistent with the claim language, the ’942 patent’s
 specification describes the horizontal and vertical supports
 adapted to reversibly engage with respective surfaces. In
Case: 21-2069    Document: 37      Page: 16     Filed: 07/22/2022




 16              TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 describing reversible engagement, the specification de-
 scribes supports that engage and disengage. The specifica-
 tion explains that this engagement may be facilitated by
 the use of adhesive, which further implies disengagement
 as well as engagement. See, e.g., id. at col. 3 ll. 24–37. And,
 finally, there is the plain meaning of the word “reversibly,”
 which clearly implies a two-way direction for engagement.
      We conclude that the meaning of the “reversibly en-
 gage” limitation is “interchangeably engage with and dis-
 engage from, to stabilize the device.” Accordingly, we
 vacate the Board’s construction of the “reversibly engage”
 limitation, vacate its judgment of no invalidity for
 claims 5–7 of the ’942 patent, and remand the ’942 Decision
 for the limited purpose of having the Board apply the cor-
 rect claim construction.
                 B. Becon’s Cross-Appeal
     Becon raises three arguments on cross-appeal. Becon
 argues that (1) the Board erred in construing the “mold”
 limitation in all of the claims at issue and the Board’s find-
 ing that Dancey and Yotsuyanagi each disclose the “mold”
 limitation was unsupported by substantial evidence,
 (2) the Board erred in weighing Becon’s secondary consid-
 erations evidence, and (3) the Board abused its discretion
 in denying Becon’s motion to amend. We address each ar-
 gument in turn.
                   I. Mold / Molding Device
     As indicated, all of the challenged claims include a
 “mold” and/or a “molding device.” Becon refers to these lim-
 itations together as “the claimed ‘mold’ term.” See Cross-
 Appellants’ Opening Br. 3. Becon first argues that the
 Board erred in construing the “mold” limitation. Becon ar-
 gues that the intrinsic evidence demonstrates that the
 claimed “mold” requires reshaping. Becon also argues that
 the Board incorrectly found that Dancey and Yotsuyanagi
 each disclose the “mold” limitation.
Case: 21-2069    Document: 37     Page: 17      Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED               17



     Although the patent specifications describe reshaping
 by a molding device, the Board was correct in concluding
 that the “mold” limitation does not require reshaping.
 First, as the Board noted, the claims already include func-
 tional language. ’942 Decision, 2021 WL 1433251, at *4.
 Additionally, the specifications describe embodiments in
 which a mold alone is not necessarily sufficient to reshape
 an ear. Some examples describe a mold used in combina-
 tion with another component or multiple components to al-
 ter a portion of an ear. See id.
     Becon argues that the Board’s findings regarding
 Dancey and Yotsuyanagi were unsupported because the
 findings were based on an incorrect construction of the
 “mold” limitation. Becon’s arguments regarding applica-
 tion of the “mold” limitation are thus limited to arguments
 based on Becon’s proposed construction. In view of our de-
 cision to affirm the Board’s construction of the “mold” lim-
 itation, we do not need to address Becon’s challenge to the
 Board’s application of the construction.
    We therefore affirm the portions of the Board’s deci-
 sions declining to construe the “mold” limitation to require
 reshaping and finding that Dancey and Yotsuyanagi each
 teach the “mold” limitation.
                II. Secondary Considerations
     Becon argues that the Board erred in determining that
 Becon’s evidence of secondary considerations did not estab-
 lish nonobviousness of the challenged claims of the ’942
 and ’277 patents. Becon argues that (1) the Board incor-
 rectly concluded that Becon was not entitled to a presump-
 tion of a nexus, (2) the Board incorrectly concluded that
 Becon did not demonstrate a long-felt but unresolved need,
 and (3) the Board failed to give proper weight to Becon’s
 evidence.
    Secondary considerations, also referred to as objective
 indicia of non-obviousness, may be used to establish that
Case: 21-2069    Document: 37      Page: 18    Filed: 07/22/2022




 18              TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 an invention appearing to have been obvious in light of the
 prior art was not. See Stratoflex, Inc. v. Aeroquip Corp.,
 713 F.2d 1530, 1538–39 (Fed. Cir. 1983). Secondary con-
 siderations include commercial success enjoyed by embod-
 iments of the patented invention, industry praise for the
 patented invention, copying by others, and the existence of
 a long-felt but unmet need for the invention. See Apple,
 839 F.3d at 1052–53; see also Graham, 383 U.S. at 17–18.
     Evidence of objective indicia of nonobviousness must
 have a nexus to the claims, i.e., “there must be ‘a legally
 and factually sufficient connection’ between the evidence
 and the patented invention.” Henny Penny Corp. v. Fry-
 master LLC, 938 F.3d 1324, 1332 (Fed. Cir. 2019) (quoting
 Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d
 1387, 1392 (Fed. Cir. 1988)). “The patentee bears the bur-
 den of showing that a nexus exists . . . .” WMS Gaming Inc.
 v. Int’l Game Tech., 184 F.3d 1339, 1359 (Fed. Cir. 1999)
 (citing Cable Elec. Prods., Inc. v. Genmark, Inc., 770 F.2d
 1015, 1027 (Fed. Cir. 1985)). “To determine whether the
 patentee has met that burden, we consider the correspond-
 ence between the objective evidence and the claim scope.”
 Henny Penny, 938 F.3d at 1332. The presence of a nexus is
 a factual question that we review for substantial evidence.
 See Merck & Cie v. Gnosis S.P.A., 808 F.3d 829, 837 (Fed.
 Cir. 2015).
    “[A] patentee is entitled to a rebuttable presumption of
 nexus between the asserted evidence of secondary consid-
 erations and a patent claim if the patentee shows that the
 asserted evidence is tied to a specific product and that the
 product ‘is the invention disclosed and claimed.’” Fox Fac-
 tory v. SRAM, LLC, 944 F.3d 1366, 1373 (Fed. Cir. 2019)
 (emphasis added) (quoting Demaco, 851 F.2d at 1392). The
 presumption applies “when the patentee shows that the as-
 serted objective evidence is tied to a specific product and
 that product ‘embodies the claimed features, and is coex-
 tensive with them.’” Polaris Indus., Inc. v. Arctic Cat, Inc.,
 882 F.3d 1056, 1072 (Fed. Cir. 2018) (quoting Brown &
Case: 21-2069    Document: 37     Page: 19      Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED               19



 Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d
 1120, 1130 (Fed. Cir. 2000)). “Conversely, ‘[w]hen the
 thing that is commercially successful is not coextensive
 with the patented invention—for example, if the patented
 invention is only a component of a commercially successful
 machine or process,’ the patentee is not entitled to a pre-
 sumption of nexus.” Fox Factory, 944 F.3d at 1373 (quoting
 Demaco, 851 F.2d at 1392).
     The Board determined that Becon failed to establish a
 nexus between purported objective indicia relating to its
 EarWell product and the challenged claims of the ’942 and
 ’277 patents. Specifically, it found that Becon failed to
 show that the EarWell product is the claimed invention.
 The Board explained that Becon relied on a presumption of
 nexus argument that assumed that the challenged claims
 cover the EarWell product. But the Board found that
 Becon provided no analysis of the claims with respect to the
 device. The Board also found that, in addition to failing to
 establish that the challenged claims cover the EarWell de-
 vice, Becon did not address whether any of the claims are
 coextensive with the EarWell device. The Board noted that
 Becon’s arguments relating to copying, long-felt need, and
 praise by others did not go to show that those considera-
 tions applied to a patented device. Overall, the Board con-
 cluded that Becon failed to establish a nexus and hence
 failed to show that the objective indicia supported nonobvi-
 ousness.
    Becon argues that the Board improperly concluded that
 Becon was not entitled to a presumption of a nexus. Becon
 accuses the Board of ignoring sections of Becon’s expert
 declarations contending that Becon’s EarWell product em-
 bodies each of the challenged patent claims. See Cross-Ap-
 pellants’ Opening Br. 70 (citing expert reports at J.A. 3323;
 J.A. 3338–44; J.A. 3529–30; J.A. 3546–51). Becon also ar-
 gues that the Board ignored an annotated photo of the Ear-
 Well device. See id. at 72 (citing the Patent Owners’
 Response at J.A. 1200). Becon finally argues that the
Case: 21-2069    Document: 37     Page: 20    Filed: 07/22/2022




 20             TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 Board imposed a heightened burden on Becon by requiring
 a claim chart, a claim-by-claim analysis, or a limitation-by-
 limitation analysis.
     Talex counters that the Board was correct in determin-
 ing that Becon’s threadbare evidence failed to meet its bur-
 den to demonstrate that it was entitled to a nexus. Talex
 argues that Becon relied on a sentence that “merely states
 that [Becon] believes [Talex’s] device ‘is a copy of the pa-
 tented EarWell ear molding device that is recited in [the
 challenged claims].’” ’942 Decision, 2021 WL 1433251,
 at *14. In response to Becon’s arguments that the Board
 overlooked evidence, Talex points out that the Board cited
 and discussed Becon’s expert declarations. Talex also con-
 tends that the Board did not ignore the annotated photo of
 the EarWell device. The Board instead stated that the
 photo “merely shows a labelled photo of the EarWell device
 in an effort to support [Talex]’s copying allegation, without
 any assertion that the device shown is covered by the chal-
 lenged claims.” Id.
     We conclude that the Board conducted a thorough re-
 view of Becon’s evidence in search of substantive analysis
 concerning a potential nexus or presumption of a nexus.
 Contrary to Becon’s allegations, the Board did consider
 Becon’s expert declarations and the annotated photo from
 Becon’s Patent Owners’ Response. See id. Notably, the la-
 beled photo of the EarWell device lacks mention of several
 claim limitations that are at issue on appeal and also ap-
 pears to be attorney argument. Becon essentially disagrees
 with the Board’s characterization of its evidence but fails
 to show that the Board committed reversible error.
    Furthermore, the Board did not impose an improperly
 heightened burden on Becon. The Board noted that Becon
 did not provide a claim-by-claim or limitation-by-limitation
 analysis, but this was not error. The Board did not improp-
 erly require that Becon’s evidence be presented in a partic-
 ular format. See id. (stating that the “Patent Owner also
Case: 21-2069    Document: 37      Page: 21     Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED               21



 cites to its Patent Owner Response for support . . . without
 any assertion that the device shown is covered by the
 challenged claims, much less any claim-by-claim or limi-
 tation-by-limitation analysis.” (emphases added)).
     We have held that a nexus between asserted objective
 indicia relating to a product and the claims of a patent is
 needed to ensure that these indicia truly correspond to
 what is claimed rather than to something else. See, e.g.,
 Henny Penny, 938 F.3d at 1332–33. Thus, objective indicia
 relating to a multi-component product are not necessarily
 attributed to a smaller portion of the product that is the
 subject of the claims. And objective indicia relating to a
 product consisting of components that are not part of as-
 serted claims do not necessarily show that what is patented
 is non-obvious. Arguments asserting nexus therefore must
 connect the indicia with the claims. It is that connection
 that the Board here found inadequate. Industry praise and
 copying may indicate non-obviousness when connected to
 the claims, but not when they do not.
     These are findings of fact that we are not free to ignore,
 unless they are clearly erroneous, and we do not consider
 that they are here. The Board used terms such as “no anal-
 ysis,” lack of “limitation-by-limitation analysis,” and lack
 of “sufficient specificity.” ’942 Decision, 2021 WL 1433251,
 at *14. Moreover, the Board found that, even if a nexus
 had been established, the strength of the prior art in light
 of the breadth of claim 1 overcame the objective indicia. Id.
 at *15. That is because one might envision a spectrum bal-
 ancing objective indicia and the prior art. If the indicia are
 especially strong, they might overwhelm close prior art, as
 what might have seemed to be obvious at the time of an
 invention may be shown by indicia not to have been obvi-
 ous. Similarly, weak, ambiguous, or debatable indicia may
 be found not to overcome strong prior art. Again, such de-
 terminations are for the Board to make, and we do not find
 their conclusions here to be reversible. Ultimately, the
Case: 21-2069    Document: 37     Page: 22   Filed: 07/22/2022




 22             TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED



 question is whether what is claimed has been shown to be
 not obvious over the prior art.
     We therefore affirm the Board’s conclusion that the as-
 serted objective indicia do not support a conclusion of non-
 obviousness for lack of nexus. Given our affirmance of the
 Board’s finding that Becon failed to demonstrate a nexus,
 we need not review the Board’s evaluation of other objec-
 tive indicia of nonobviousness.
                   III. Motion to Amend
    We finally consider whether the Board erred in denying
 Becon’s motion to amend. As discussed above, the substi-
 tute claims would have added the following new limitation:
 “wherein the scaphal mold and one or more braces are con-
 structed to mold the helix and helical rim during their
 growth such that the growth of the helix and helical rim
 conforms to the space between the scaphal mold and the
 one or more braces.” The Board stated that this additional
 limitation imposes a requirement that “specific structure”
 be “‘constructed to’ perform certain functions.” ’277 Deci-
 sion, 2021 WL 1433255, at *19.
     The Board found that Yotsuyanagi discloses the addi-
 tional limitation recited in substitute claim 18 because
 “Yotsuyanagi seeks to mold the helix and helical rim dur-
 ing their growth by changing the shape of the ear” and “dis-
 closes successfully treating patients by altering and
 improving the shape of the helix.” Id. at *22–23. The
 Board also found Talex’s arguments and evidence on this
 issue more credible than Becon’s. The Board thus deter-
 mined that granting the motion to amend would not have
 rendered the claims allowable.
    Becon argues for patentability of the substitute claims
 by referencing its arguments regarding its construction
 proposal for the “mold” term. Becon explains that if this
 court determines that “mold the helix and helical rim” dis-
 tinguishes the substitute claims from the prior art, the
Case: 21-2069    Document: 37     Page: 23      Filed: 07/22/2022




 TALEXMEDICAL, LLC   v. BECON MEDICAL LIMITED               23



 substitute claims should be found patentable and the
 Board’s denial of its motion should be reversed. Talex
 counters that the Board correctly determined that
 Yotsuyanagi discloses reshaping of the helix and helical
 rim.
     We agree with Talex that the Board fairly weighed the
 parties’ evidence regarding Yotsuyanagi’s teachings.
 Granting a motion to amend is a matter within the Board’s
 discretion, and substantial evidence supports the Board’s
 determination that Yotsuyanagi discloses the limitation
 added by the substitute claims. The Board cited state-
 ments from Yotsuyanagi that describe correcting the shape
 of a helix. The Board also cited three clinical cases dis-
 cussed in Yotsuyanagi that resulted in reshaped patient
 ears. Id. at *22–23. Since substantial evidence supported
 the Board’s finding, the Board did not abuse its discretion
 in denying Becon’s motion to amend. Accordingly, we af-
 firm the Board’s determinations regarding Becon’s motion
 to amend.
                         CONCLUSION
     We have considered the parties’ remaining arguments,
 but we find them unpersuasive. We affirm the Board’s de-
 termination that claims 1–3 and 9 of the ’942 patent and
 claims 1–2 and 9–10 of the ’277 patent were shown to be
 unpatentable. We also affirm the Board’s determination
 that claim 4 of the ’942 patent and claim 16 of the ’277 pa-
 tent were not shown to be unpatentable. We vacate the
 Board’s determination that claims 5–7 of the ’942 patent
 were not shown to be unpatentable and remand for further
 proceedings consistent with this opinion.
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                            COSTS
 No costs.